
	
		II
		109th CONGRESS
		2d Session
		S. 3744
		IN THE SENATE OF THE UNITED STATES
		
			July 26, 2006
			Mr. Durbin (for himself
			 and Mr. Coleman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To establish the Abraham Lincoln Study Abroad
		  Program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Abraham Lincoln Study Abroad Act
			 of 2006.
		2.Findings and
			 purpose
			(a)FindingsCongress makes the following
			 findings:
				(1)According to
			 President George W. Bush, America’s leadership and national security
			 rest on our commitment to educate and prepare our youth for active engagement
			 in the international community..
				(2)According to
			 former President William J. Clinton, Today, the defense of United States
			 interests, the effective management of global issues, and even an understanding
			 of our Nation’s diversity require ever-greater contact with, and understanding
			 of, people and cultures beyond our borders..
				(3)Congress created
			 the Commission on the Abraham Lincoln Study Abroad Fellowship Program in
			 section 104(a) of Division H of the Consolidated Appropriations Act, 2004
			 (Public Law 108–199). Pursuant to its mandate, the Commission has submitted to
			 Congress and the President a report of its recommendations for greatly
			 expanding the opportunity for students at institutions of higher education in
			 the United States to study abroad, with special emphasis on studying in
			 developing nations and nontraditional study abroad destinations.
				(4)Studies
			 consistently show that United States students score below their counterparts in
			 other advanced countries on indicators of international knowledge. This lack of
			 global literacy is a national liability in an age of global trade and business,
			 global interdependence, and global terror.
				(5)By numbers
			 ranging from 77 to more than 90 percent, Americans believe that it is important
			 for their children to learn other languages, study abroad, attend a college
			 where they can interact with international students, learn about other
			 countries and cultures, and generally be prepared for the global age, according
			 to a December 2005 national survey conducted by Lake Research Partners and the
			 Tarrance Group.
				(6)In today’s world,
			 it is more important than ever for the United States to be a responsible,
			 constructive leader that other countries are willing to follow. Such leadership
			 cannot be sustained without an informed citizenry with much more knowledge and
			 awareness of the world than most Americans tend to possess.
				(7)Study abroad has
			 proven to be a very effective means of imparting international and
			 foreign-language competency to students.
				(8)In the 2003–2004
			 academic year, an estimated 16,910,000 students were enrolled in United States
			 postsecondary institutions, yet only 191,321, representing approximately 1
			 percent of those students, studied abroad for academic credit, according to the
			 National Center for Education Statistics and the Institute of International
			 Education, respectively.
				(9)Less than 10
			 percent of the students who graduate from United States institutions of higher
			 education with bachelors degrees have studied abroad.
				(10)Far more study
			 abroad must take place in the developing countries. Ninety-five percent of the
			 world’s population growth is anticipated to occur outside of Europe in the
			 future. Yet in the academic year 2003–2004, 61 percent of United States
			 students studying abroad studied in Europe, and 46 percent studied in the 4
			 countries of the United Kingdom, Italy, Spain, and France, according to the
			 Institute of International Education.
				(11)Study abroad
			 helps to build mutual understanding among nations and serves to promote
			 national leadership in the United States, international effectiveness, and
			 economic competitiveness by helping to create a globally literate
			 citizenry.
				(12)The Senate
			 designated 2006 as the Year of Study Abroad, raising awareness of the
			 importance of study abroad.
				(13)To complement
			 such worthwhile Federal programs as the Benjamin A. Gilman International
			 Scholarship Program and the National Security Education Program, a broad-based
			 undergraduate study abroad program is needed that will democratize study abroad
			 and make opportunities of study abroad accessible to all undergraduate
			 students, regardless of their field of study, ethnicity, socio-economic status,
			 or gender.
				(14)A majority of
			 barriers to study abroad are due to institutional policies at the campus level,
			 according to a report of the Strategic Task Force on Education Abroad issued by
			 NAFSA: Association of International Educators.
				(15)To make study
			 abroad an integral part of undergraduate students’ education, regardless of
			 field of study, ethnicity, socio-economic status, or gender, institutions of
			 higher education should address institutional barriers that stand in the way of
			 study abroad.
				(16)According to the
			 Institute of International Education, the percentages of African-American,
			 Asian-American, and Hispanic-American students among individuals studying
			 abroad are extremely low and underrepresentative of the numbers of those
			 students in the general student population.
				(17)The majority of
			 students who study abroad are students in the social sciences, humanities, and
			 foreign languages, while students who major in engineering, mathematics,
			 computer science, or education are underrepresented in study abroad programs.
			 Within the total enrolled United States undergraduate population, approximately
			 10.7 percent of United States students majoring in business have studied
			 abroad, 8 percent of United States students majoring in engineering have
			 studied abroad, and 5.9 percent of United States students majoring in education
			 have studied abroad.
				(18)Recognizing that
			 the international scope of scientific research in United States institutions of
			 higher education and government facilities is often conducted by foreign-born
			 scientists, the effectiveness of their work will be greatly enhanced by United
			 States researchers who have similarly spent time studying abroad.
				(b)PurposeIt
			 is the purpose of this Act—
				(1)to encourage not
			 less than 1,000,000 undergraduate students in United States institutions of
			 higher education to study abroad for academic credit within 10 years of the
			 date of enactment of this Act; and
				(2)to establish an
			 Abraham Lincoln Study Abroad Program that—
					(A)reflects the
			 demographics of the United States undergraduate population, including
			 undergraduate students in technical and scientific fields of study;
					(B)ensures an
			 increasing portion of study abroad takes place in nontraditional study abroad
			 destinations, with a substantial portion of such increases taking place in
			 developing countries; and
					(C)is accessible by
			 students at diverse types of institutions of higher education, including 2-year
			 institutions, minority-serving institutions, and institutions that serve
			 nontraditional students.
					3.DefinitionsIn this Act:
			(1)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 101(a) of the Higher
			 Education Act of 1965 (20 U.S.C. 1001(a)).
			(2)Minority-serving
			 institutionThe term minority-serving institution
			 means—
				(A)a part B
			 institution, as defined in section 322 of the Higher Education Act of 1965 (20
			 U.S.C. 1061);
				(B)a
			 Hispanic-serving institution, as defined in section 502(a) of such Act (20
			 U.S.C. 1101a(a)); or
				(C)another school
			 that traditionally serves a racial or ethnic minority, as determined by the
			 Secretary after consultation with the Secretary of Education.
				(3)SecretaryThe
			 term Secretary means the Secretary of State.
			4.Abraham Lincoln
			 Study Abroad Program
			(a)In
			 generalThe Secretary is authorized to establish and carry out an
			 Abraham Lincoln Study Abroad Program to facilitate the participation of
			 undergraduate students in study abroad for academic credit. The program shall
			 consist of the following:
				(1)Fellowships for
			 undergraduate students
					(A)FellowshipsFrom
			 amounts made available under section 5(1), the Secretary shall award
			 fellowships to undergraduate students to enable the students to study abroad
			 for academic credit.
					(B)DesignationFellowships
			 awarded under this paragraph shall be known as Lincoln
			 Fellowships.
					(2)Grants to
			 institutions of higher education
					(A)In
			 generalFrom amounts made available under section 5(2), the
			 Secretary shall award grants to institutions of higher education—
						(i)to enable the
			 institutions of higher education to award fellowships to undergraduate students
			 to enable the students to study abroad for academic credit; and
						(ii)for the reform
			 of academic programs and institutional policies that inhibit participation by
			 students in study abroad.
						(B)DesignationGrants
			 awarded under this paragraph shall be known as Lincoln Institutional
			 Leverage Grants.
					(C)LimitationEach
			 institution of higher education that receives a grant under this paragraph
			 shall use not less than 85 percent of the grant funds to award fellowships to
			 students under subparagraph (A)(i).
					(b)Fellowship
			 award rulesThe Secretary shall ensure that—
				(1)fellowships
			 awarded under subsections (a)(1)(A) and (a)(2)(A)(i) reflect the demographics
			 of the United States undergraduate population; and
				(2)there is an
			 annual increase in the number or percentage of fellowships awarded under
			 subsections (a)(1)(A) and (a)(2)(A)(i) for study abroad taking place in
			 nontraditional study abroad destinations, with a substantial portion of such
			 increase taking place in developing countries.
				(c)Program
			 development and implementationThe Secretary shall, to the extent
			 practicable, consult with nonprofit and private organizations with experience
			 in programs involving study abroad for academic credit, in establishing and
			 carrying out the Abraham Lincoln Study Abroad Program.
			(d)Coordination
			 with other Federal study abroad activitiesThe Secretary may
			 integrate the activities assisted under this section with other undergraduate
			 study abroad activities supported by the Department of State, the Department of
			 Education, and the Department of Defense.
			5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act such sums as may be
			 necessary for fiscal year 2008 and for each of the 4 succeeding fiscal years,
			 of which—
			(1)25 percent of such sums shall be available
			 to carry out section 4(a)(1) for each fiscal year; and
			(2)75 percent of
			 such sums shall be available to carry out section 4(a)(2) for each fiscal
			 year.
			
